Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim 13 is objected to because of the following informalities:  
	As to claim 13, “one” “nozzle” (first occurrence, line 2) does not literally comprise a “plurality” (line 2) of the same.  Applicant may amend line 2 to read - - including a second nozzle, the two nozzles collectively providing a plurality of nozzles, the plurality of nozzles arrayed - - . 
Appropriate correction is required.

A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claims 1-15 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of corresponding claims 1-15 of prior U.S. Patent No. 11,312,150. This is a statutory double patenting rejection.
No art rejection was applied against claim 1 for the reason provided in the Notice of Allowance mailed 2/15/22 of Patent 11,312,150 in relation to Patented claim 1.  No art rejection was applied against claim 16 for the general reason provided in the Notice of Allowance mailed 2/15/22 of Patent 11,312,150 in relation to claim 19 of that Patent, sole difference being that claim 16 is limited to a “ring-shaped” (line 2, claim 16) lighting as opposed to claim 19’s “belt-shaped” lighting. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT R RAEVIS whose telephone number is (571)272-2204. The examiner can normally be reached on Mon to Fri from 7am to 3pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh D Patel, can be reached at telephone number 572-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/ROBERT R RAEVIS/               Primary Examiner, Art Unit 2855